678 S.E.2d 666 (2009)
Marcia Alyce MUCHMORE
v.
Tallman H. TRASK.
No. 479PA08.
Supreme Court of North Carolina.
June 17, 2009.
K. Edward Greene, Tobias S. Hampson, Raleigh, for Muchmore.
Michael S. Harrell, John B. McMillan, Raleigh, for Trask.
Prior report: ___ N.C.App. ___, 666 S.E.2d 667.

ORDER
Upon consideration of the petition filed by Plaintiff on the 21st day of October 2008 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 17th day of June 2009."
Upon consideration of the petition filed on the 21st day of October 2008 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Allowed by order of the Court in conference, this the 17th day of June 2009."
Plaintiff shall forthwith submit an appeal bond to this Court, as provided by Appellate Rule 17(b). The bond may be in cash or by a written undertaking with good and sufficient surety in the sum of $250.00.
*667 Therefore the case is docketed as of the date of this order's certification. Briefs of the respective parties shall be submitted to this Court within the times allowed and in the manner provided by Appellate Rule 15(g)(2).